t c memo united_states tax_court anthony n and marie m finazzo petitioners v commissioner of internal revenue respondent docket no filed date robert s schriebman and patrick be mcginnis for petitioners timothy s sinnott for respondent memorandum findings_of_fact and opinion armen special_trial_judge in a so-called affected items notice_of_deficiency respondent determined additions to tax to petitioners’ federal_income_tax for the year and in the amounts as shown below additions to tax sec sec sec year a a dollar_figure big_number dollar_figure ' throughout this opinion and unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue the first page of the notice_of_deficiency mistakenly equates the amount of this addition_to_tax with the amount of the deficiency in income_tax see infra subdivision i of the findings_of_fact prior to trial respondent amended his answer to claim an increased addition_to_tax pursuant to sec_6214 the increase in the amount of dollar_figure is purely computational in nature the first page of the notice_of_deficiency mistakenly references sec_6662 which section is the successor to sec_6661 and is applicable for returns the due_date for which determined without regard to extensions is after date see omnibus budget reconciliation act of publaw_101_239 sec a c d stat after a concession by petitioners ’ the issues for decision are as follows whether petitioners are liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations we hold that petitioners are liable for such additions whether petitioners are liable for the addition_to_tax under sec_6661 for substantial_understatement of tax_liability we hold that petitioners are liable for such ' petitioners concede that the notice_of_deficiency is valid cf 814_f2d_1363 cir revg 81_tc_855 addition the foregoing two issues relate to the participation of anthony n finazzo petitioner as a limited_partner in a jojoba partnership known as san nicholas research ltd findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioners resided in fontana california at the time that their petition was filed with the court a petitioners’ background and experience petitioner graduated in from chaffey junior college in ontario california with an associate of arts degree he then attended the university of california at los angeles for year where he took basic courses in business administration including accounting economics and investing petitioner never took courses in either federal or state taxation nor did he ever take courses related to either farming or agriculture petitioner is a successful businessman prior to petitioner served for years as chairman of the board_of directors of fontana first national bank he also served as branch manager for several other financial institutions in the taxable_year in issue petitioner was the general manager and 25-percent_owner of midway honda-gmc inc a highly - profitable automobile and truck dealership in date petitioner sold his ownership_interest in the dealership and later became executive vice president of monitor dynamics a corporation specializing in electronic security systems for both civilian and military use during the year in issue petitioner marie m finazzo was employed by the fontana unified school district as secretary for the budget commission in petitioner was financially well off and sophisticated for that year he received compensation from midway honda-gmc inc in the amount of dollar_figure gain from the sale of stock in the dealership in the amount of dollar_figure and interest in the amount of dollar_figure in addition petitioner had equity interests in a partnership known as fontana bancorp development a partnership known as carousel video san nicholas research ltd see infra c through f and an corporation known as classic touch inc that manufactured convertible tops for automobiles in palm springs california b petitioner’s friend and associate william g kellen william g kellen mr kellen was petitioner’s close personal friend and business_associate mr kellen was a general_partner and tax_matters_partner of four limited jojoba partnerships utah jojoba research ltd utah jojoba blythe jojoba i research ltd blythe jojoba i - blythe jojoba ii research ltd blythe jojoba ii and desert center jojoba research ltd desert center jojoba each of these partnerships was similar if not identical to san nicholas research ltd described infra in c through f prior to mr kellen did not have any experience in growing jojoba nor did he have any experience in either the research or development of jojoba prior to mr kellen’s knowledge concerning jojoba was limited to articles that he had read in various magazines and a general familiarity with the existence of an experimental jojoba plantation located at the university of california at riverside in mr kellen was actively engaged in the practice of law specializing in the formation of financial institutions such as banks savings and loan associations and thrift and loan associations mr kellen did not have any expertise in accounting or tax matters nor did he ever attempt to render advice on those subjects c petitioner’s investment in san nicholas research ltd petitioner was introduced to jojoba in the fall of by mr kellen who provided petitioner with a copy of a private_placement memorandum dated date see infra d and f’ for san nicholas research ltd san nicholas or the partnership thereafter on date petitioner signed a subscription agreement and purchased limited -- - partnership units a 8-percentage interest in san nicholas ’ the general_partner and tax_matters_partner of san nicholas was alfred m clancy an individual whom petitioner did not know nor whom he had ever met at the time that he invested in san nicholas petitioner purchased the partnership units pursuant to the aforementioned private_placement memorandum petitioner paid dollar_figure per limited_partnership unit or a total of dollar_figure for his units in san nicholas of this amount dollar_figure per unit or dollar_figure for units was paid in cash the balance dollar_figure per unit or dollar_figure for units was payable pursuant to a year promissory note prior to investing in san nicholas petitioner did not have any expertise in either farming or agriculture in general or jojoba in particular nor did petitioner have any expertise in the area of research_and_development the parties stipulated that petitioners acquired the partnership_interest in san nicholas however at trial the parties proceeded as if petitioner himself was the only one who had acquired the partnership_interest our findings_of_fact reflect the approach taken by the parties at trial we hasten to add that if we had taken the other approach our decision in this case would not have been different in any regard we also hasten to add that petitioners expressly declined to raise any issue under sec_6015 the note which was recourse in form contemplated payments of interest only for the first years as matters actually transpired in the limited partners were given the option of paying a steeply discounted percentage of the principal in cash petitioner elected this option - j- prior to investing in san nicholas petitioner did not consult any expert in either farming or agriculture or jojoba nor did petitioner consult any expert in research_and_development prior to investing in san nicholas petitioner did not consult any attorney or accountant ’ prior to investing in san nicholas petitioner did not visit the plantation site nor did he know where it was located petitioner was influenced to invest in san nicholas by the fact that mr kellen his friend and business_associate had done indeed prior to investing petitioner spoke with no so individual other than mr kellen petitioner was also influenced to invest by his belief that an investment in san nicholas offered tax benefits although mr kellen was an attorney he never rendered any legal advice to petitioner concerning either san nicholas or the advisability of investing therein indeed petitioner never consulted mr kellen in his capacity as an attorney rather petitioner consulted mr kellen solely as a friend and business_associate in addition although petitioner may have shown the private_placement memorandum dated date see infra d and f to his accountant and return preparer lloyd maryanov see infra g petitioner only did so after investing in san nicholas mr kellen’s investment in san nicholas also culminated ina case in this court see kellen v commissioner tcmemo_2002_ see also utah jojoba i research v commissioner tcmemo_1998_6 discussed infra in subdivision i of the findings_of_fact regarding mr kellen’s involvement in another jojoba partnership --- - d putative nature of san nicholas’ business according to the private_placement memorandum dated date the offering memorandum san nicholas was formed in order to undertake a comprehensive research_and_development program on the plant simmondsia chinesis jojoba the offering memorandum described how this program was to be carried out the partnership will enter into a research_and_development contract with u s agri research_and_development corp the r d contractor who will conduct the experiments in various test sites as well as its laboratory or greenhouse facilities that it in its sole discretion deems advisable in addition the r d contract sets forth that a site in the vicinity of desert center and blythe california of from acres will be delineated as the applied research site upon which all technology and improved cultivars developed on behalf of the partnership during the term of the contract will be placed in field the partnership will also have the right but not be obligated to enter into a license agreement to license to u s agri research_and_development corp all technology developed on behalf of the partnership for a period of forty years and receive therefrom an amount equal to of the products produced from the developed technology copies of the research_and_development r d contract and the license agreement referred to in the preceding paragraph were attached as exhibits to the offering memorandum the r d contract identified u s agri research_and_development corp although san nicholas may not have been obligated to enter into a license agreement with u s agri research_and_development corp it was a foregone conclusion that it would do so indeed the research_and_development r d contract and the license agreement were executed concurrently notably execution of the license agreement by san nicholas served to automatically terminate the r d contract pursuant to the terms of the latter contract see infra subdivision i of the findings_of_fact --- - u s agri as a party to the contract and the r d contractor thereunder the license agreement identified u s agri as a party to the contract and the licensee thereunder br u s agri and eugene pace as previously indicated the offering memorandum identified u s agri as the r d contractor under the r d contract and as the licensee under the license agreement u s agri was also the r d contractor and the licensee for utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba the president of u s agri was bugene pace mr pace who was also a member of its board_of directors mr kellen also served as a member of u s agri’s board until he became general_partner of utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba in late mr pace and mr kellen were close personal friends and business associates for a number of years before the formation of san nicholas in late in contrast neither in nor at any other time relevant to this case did petitioner ever meet mr pace ff cautionary language in the san nicholas offering memorandum the face of the offering memorandum warned in block letters that this offering involves a high degree of risk the offering memorandum also included the following cautionary language in block letters prospective investors are cautioned not to construe -- - this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment there is no public or other market for the units nor will such market develop the purchase of such units described in this memorandum involves a high degree of risk see risk factors and should be considered only by persons who can afford the total loss of their investment bach purchaser of ther units herein should and is bxpected to consult with his own tax advisor as to the tax aspects in addition the offering memorandum limited the sale of partnership units to investors with a net_worth exclusive of home furnishings and automobiles of at least dollar_figure or investors whose net_worth was at least dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income of at least dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to federal_income_tax at a marginal_rate of percent the offering memorandum included a section entitled risk factors which was the single longest section it began with a general warning the purchase of the interests offered hereby involves various risk factors investment in the partnership involves an extremely high degree of risk investors should consider carefully the various risk factors set forth in this and other portions of this memorandum investment in the partnership is suitable only for persons of substantial financial means who will not require liquidity in the investment investors must be prepared for the possible loss of their entire investment the offering memorandum then proceeded to discuss a number of specific and significant risk factors associated with an investment in san nicholas among those risks the offering memorandum warned research_and_development risks were so great that an investment in san nicholas should be considered highly speculative the general_partner had no previous experience in dealing in jojoba there was no structured market or distribution system for jojoba there were no facilities dedicated to the processing of jojoba commercial applications of jojoba are not extensive the general_partner had not conducted any market analysis or similar studies there was no assurance of any increase in marketing or production facilities or in the demand for jojoba in the absence of any such increase the production of jojoba might be unprofitable regardless of any technology that might be developed by the r d contractor and there was the likelihood of audit by the internal_revenue_service indeed the discussion concerning the tax risks associated with an investment in san nicholas constituted half of the section on risk factors the offering memorandum also included projections of revenue cashflow and taxable_income or loss investors were warned however that those projections which had been prepared for the general_partner had not been audited and that they should not be relied on to indicate the actual results that might be attained g petitioners’ accountant and return preparer lloyd maryanov lloyd maryanov mr maryanov a certified_public_accountant and a named partner in the accounting firm of maryanov madsen gordon campbell of palm springs california prepared petitioners’ income_tax return for in preparing petitioners’ return mr maryanov relied on the schedule_k-1 given to him by petitioner see infra h h petitioners’ schedule_k-1 and income_tax return petitioner received a schedule_k-1 partner’s share of income credits deductions etc from san nicholas for the schedule_k-1 reported that petitioner’s distributive_share of partnership loss from san nicholas was dollar_figure for the year petitioners timely filed a joint federal_income_tax return form_1040 for petitioners attached to their return page of schedule e supplemental income and loss and claimed thereon a loss from san nicholas in the amount of dollar_figure petitioners then offset this loss against their other income see supra a i jojoba partnership litigation san nicholas was examined by the internal_revenue_service and a notice of final_partnership_administrative_adjustment fpaa was ultimately issued to the partnership in date alfred m clancy mr clancy the general_partner and tax_matters_partner of san nicholas commenced a tefra partnership proceeding in this court ’ subsequently in date mr clancy and the commissioner agreed to be bound by the decision to be entered in utah jojoba i research v commissioner docket no a tefra partnership proceeding involving utah jojoba that had commenced by mr kellen in his capacity as tax_matters_partner of that partnership in utah jojoba i research v commissioner tcmemo_1998_6 the court made detailed findings_of_fact related to the jojoba limited_partnerships mr kellen u s agri and mr pace the court described the r d contract between the partnerships and u s agri as mere window dressing and held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding the commissioner’s ’ the tefra partnership proceeding was assigned docket no tefra stands for the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 see secs n c f energy partners v commissio89_tc_741 87_tc_783 at least docketed cases were bound by stipulation to the outcome of utah jojoba i research v commissioner docket no disallowance of research_and_experimental_expenditures the court concluded that the agreements between the partnerships and the r d contractor u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures ’ the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980s to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id in date mr clancy acting in his capacity as tax_matters_partner of san nicholas consented to entry of decision against the partnership subsequently in date the court entered decision against san nicholas pursuant to the commissioner’s motion for entry of decision under rule a thereafter the commissioner assessed a deficiency in petitioners’ income_tax for in the amount of dollar_figure and mailed a so- called affected items notice_of_deficiency to petitioners in other words in order to decrease the limited partners’ cost of investing in the jojoba partnerships large upfront deductions were manufactured from expenditures that were actually capital contributions all rule references are to the tax_court rules_of_practice and procedure -- - determining additions to tax for negligence and substantial_understatement of tax_liability see sec a n c f energy partners v commissio89_tc_741 87_tc_783 n it is those additions to tax that are in issue in the present case j epilogue demise of the jojoba partnerships the jojoba partnerships proved to be financial failures in date some to jojoba partnerships under contract with u s agri were consolidated into one large limited_partnership jojoba plantation ltd sometime thereafter jojoba plantation ltd filed a petition in bankruptcy under chapter of the bankruptcy act see utah jojoba i research v commissioner tcmemo_1998_6 at trial petitioners’ witness mr kellen testified that the jojoba partnerships failed because of the internal_revenue_service at a previous trial mr kellen testified that the collapse basically of the tax incentive for doing jojoba contributed to the partnerships’ failure id - - opinion we have decided many jojoba cases involving additions to tax for negligence and substantial_understatement of tax_liability we have found the taxpayers liable for additions to tax for negligence in all of those cases likewise we have found the taxpayers liable for the addition_to_tax for substantial_understatement of tax_liability in all of those cases that have presented that issue i sec_6653 and negligence the first issue for decision is whether petitioners are liable for additions to tax under sec_6653 and with respect to the underpayment_of_tax attributable to petitioner’s investment in san nicholas petitioners bear the burden_of_proof to show that they are not liable for these additions to tax ‘1 see eg kellen v commissioner tcmemo_2002_19 lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_ nilsen v commissioner tcmemo_2001_163 ruggiero v commissioner tcmemo_2001_162 robnett v commissioner tcmemo_2001_17 harvey v commissioner tcmemo_2001_16 hunt v commissioner tcmemo_2001_15 fawson v commissioner tcmemo_2000_195 downs v commissioner tcmemo_2000_155 glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 it must be acknowledged that respondent bears the burden_of_proof to show that petitioners are liable for the increase in the addition_to_tax under sec_6653 rule a see supra p table note however in the present case the increase is purely computational in nature and respondent has convincingly demonstrated the proper amount of the addition_to_tax accordingly our analysis proceeds on the basis that continued see 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_259 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 cir see generally rule a 503_us_79 290_us_111 sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 cir affg tcmemo_1993_607 85_tc_934 the focus of inquiry i sec_12 continued petitioners bear the burden_of_proof regarding their liability for this addition_to_tax in any event we would resolve this issue for respondent based on a preponderance_of_the_evidence cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date in the present case the examination of petitioners’ income_tax return for commenced well before date - - the reasonableness of the taxpayer’s actions in light of the taxpayer’s experience and the nature of the investment see 60_tc_728 see also 82_f3d_918 cir whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction affg tcmemo_1994_217 turner v commissioner tcmemo_1995_363 in this regard the determination of negligence is highly factual under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered see freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra the facts pertinent to the present case relating to the structure formation and operation of san nicholas are as found above and as discussed in utah jojoba i research v commissioner tcmemo_1998_6 the offering memorandum identified u s agri as the contractor under the r d contract in addition a license agreement between san nicholas and u s agri granted u s agri the exclusive right to use all technology developed for the partnership for years in exchange for a royalty of percent of the products produced from such technology the r d contract and the license agreement were executed concurrently according to its terms the r d contract expired upon the partnership’s execution of the license agreement because the two contracts were executed concurrently amounts paid_by the partnership to u s agri were not paid pursuant to a valid r d contract but rather were passive investments in a farming venture under which the investors’ return if any was to be in the form of royalties pursuant to the license agreement thus as the court held in utah jojoba i research v commissioner supra the partnership was never engaged in research or experimentation either directly or indirectly moreover the court found that u s agri’s attempt to farm jojoba commercially did not constitute r d thereby concluding that the r d contract was designed and - - entered into solely to decrease the limited partners’ cost of investing in an jojoba partnership through large upfront deductions for expenditures that were actually capital contributions the court further concluded that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri id notwithstanding the foregoing petitioners contend that petitioner’s investment in san nicholas was motivated solely by the potential to earn a profit petitioners also contend that taking into account petitioner’s experiences as a successful businessman and the nature of petitioner’s investment petitioner exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances finally petitioners contend that reliance on mr kellen mr pace a professor at the university of california and mr maryanov should absolve petitioners of liability for negligence in this case for the following reasons we disagree with petitioners’ contentions first the principal flaw in the structure of san nicholas was evident from an examination of the r d contract and the license agreement both of these documents were a part of the offering memorandum a reading of the r d contract and the --- - license agreement demonstrates that the license agreement canceled or rendered ineffective the r d contract because of the concurrent execution of the two documents accordingly san nicholas was never engaged in either directly or indirectly any research or experimentation rather san nicholas was merely a passive investor seeking royalty returns pursuant to the license agreement see kellen v commissioner tcmemo_2002_19 lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_ carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 fawson v commissioner tcmemo_2000_195 any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement's canceling the r d agreement petitioner failed to consult an attorney and further failed to carefully scrutinize the offering himself second we are unable to accept uncritically petitioners’ contention that petitioner invested in san nicholas solely to earn a profit ’ rather at the time that petitioner signed the it is the duty_of the court to listen to testimony observe the demeanor of witnesses weigh the evidence and determine what to believe the court is not required to accept testimony at face value and the court may discount a party’s self-interested testimony and place reliance on other evidence that 1s believed to be more reliable see christensen v continued -- - subscription agreement he believed that his investment in san nicholas offered tax benefits and his decision to invest was influenced in part by that belief third we do not think that petitioner a sophisticated investor exercised due care at the time that he signed the subscription agreement in this regard we are again unable to accept uncritically petitioners’ contention that petitioner reasonably relied on the offering memorandum the short answer to this contention is that petitioner either did not read the offering memorandum in its entirety or chose to ignore portions thereof see goldman v commissioner supra pincite holding that the taxpayer’s reliance on offering materials was not reasonable see also 990_f2d_893 ot cir affg donahue v commissioner tcmemo_1991_ holding that claims that are probably too good to be true should be investigated by a reasonably prudent person the offering memorandum was replete with caveats and warnings regarding the business and tax risks associated with an investment m4 continued commissioner 786_f2d_1382 cir affg in part and remanding in part tcmemo_1984_197 99_tc_202 duralia v commissioner tcmemo_1994_269 see also 87_tc_74 ‘ in the present case the parties stipulated to a promotional videotape produced by u s agri that described jojoba as liguid gold and the industrial crop of the future which would be cultivated in some of the most hostile land anywhere - - in san nicholas the cover page cautioned that this offering involves a high degree of risk and warned prospective investors not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice potential inventors were urged to consult their own counsel as to all matters concerning this investment and were advised to consult with their own tax advisor as to the tax aspects the single longest section of the offering memorandum was devoted to risk factors and warned of numerous risks specifically including tax risks the lack of a structured market and distribution system for jojoba and the highly speculative nature of the investment petitioner ignored these warnings reasoning that for the amount of investment that i made here i didn’t think it was necessary to go hire an attorney to find out if this was legitimate ’ ‘6 in the alternative petitioners assert that petitioner did in fact consult an attorney ie mr kellen however there is simply nothing in the record to suggest that petitioner ever questioned mr kellen concerning the details of san nicholas or that petitioner ever compensated mr kellen for whatever advice may have been rendered more to the point the record is clear that petitioner consulted mr kellen not as an attorney but rather as a close personal friend and business_associate -- - on brief petitioners painstakingly attempt to dissect portions of the offering memorandum in an attempt to show that petitioner carefully perused what he calls a business plan petitioners’ piecemeal approach to the offering memorandum ignores the existence of the strong cautionary language a careful review of the offering memorandum especially the portion discussing the tax risks would have caused a prudent investor to question the propriety of the tax benefits we would certainly expect no less from a sophisticated businessman such as petitioner ’ fourth petitioners contend that reliance on mr kellen mr pace a professor at the university of california and mr maryanov should absolve petitioners of liability for negligence in this case we disagree that any such reliance was reasonable rather the record demonstrates that petitioners failed to obtain competent independent professional advice before investing in san nicholas petitioners contend that petitioner reasonably relied on advice from mr kellen in this regard petitioners argue that mr kellen was qualified as an expert in jojoba and that he ie mr kellen conducted an extensive analysis of san nicholas however the record establishes that mr kellen only became ‘7 we find it curious that petitioners would emphasize petitioner’s significant business experience as evidence of due care to the contrary petitioner’s significant business experience should have caused petitioner to delve deeper into the nature of his investment - - involved in the farming of jojoba in or about so his experience was limited and there is nothing to suggest that he was knowledgeable about research_and_development of jojoba see kellen v commissioner tcmemo_2002_19 see also freytag v commissioner t c pincite further we have found that mr kellen’s analysis of san nicholas was not based on anything other than the projections set forth in the offering memorandum kellen v commissioner supra see 87_tc_74 the record also establishes that mr kellen was the general_partner and tax_matters_partner of four other jojoba partnerships including utah jojoba see supra b mr kellen was also the close personal friend and business_associate of mr pace the president and a director of u s agri which was the r d contractor and licensee of san nicholas and other jojoba partnerships indeed at one time mr kellen was also a director of u s agri accordingly any advice that mr kellen may have given can be analogized to that of an insider or promoter which advice is inherently suspect e g addington v commissioner f 3d pincite pasternak v commissioner f 2d pincite in glassley v commissioner tcmemo_1996_206 we found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their - - satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance the record in the present case suggests that whatever advice mr kellen may have given was nothing more than a generalized affirmation to invest in jojoba indeed at trial petitioner testified as follows bill was probably a major influence on our investment with jojoba you know bill was very excited about it and you know he talked to us like a dutch uncle you might say he was very very high on the jojoba investment petitioners also contend that petitioner reasonably relied on advice from mr pace the short answer to this contention is that at no time relevant to this case did petitioner ever meet mr pace but if what petitioners mean is that petitioner relied ona videotape in which mr pace appeared see supra note then suffice it to say that reliance on a promotional videotape produced by the sole contractor here u s agri of the promoter does not constitute due care see eg addington v commissioner f 3d pincite it is unreasonable for taxpayers to rely on the advice of someone who they know has a conflict of interest petitioners also contend that petitioner reasonably relied on advice from a professor at the university of california at riverside a dr yermanos an individual whom petitioners regard -- p7 - as an expert in jojoba ’ yet the record demonstrates that petitioner never spoke with this individual ’ at best petitioner merely visited the university and looked at some of the documentations that dr yermanos had prepared regarding the jojoba plant in short there is simply nothing in the record to indicate that this individual provided any advice to petitioner that would absolve petitioners from liability for the additions to tax for negligence petitioners contend that petitioner reasonably relied on advice from mr maryanov concerning the proper tax treatment of the partnership loss at the time that their tax_return was to be filed however this individual did not testify at trial so we do not know first hand what knowledge or experience he may have had regarding either jojoba or the deductibility of r d expenses what advice he may have given or on what basis any such advice may have been rendered the record establishes only that mr maryanov prepared petitioners’ tax_return relying on the schedule we note that this individual did not testify at trial so we know essentially nothing about him we also note that no mention is made of a dr yermanos in utah jojoba i research v commissioner tcmemo_1998_6 ‘9 although mr kellen may have spoken to this individual there is nothing in the record to even suggest that this individual knew about the existence of san nicholas much less the details regarding the promotion k-1 that petitioner had received from san nicholas ’ finally petitioners rely heavily on 99_tc_132 affd sub nom 28_f3d_1024 cir that case however is distinguishable on its facts in krause v commissioner supra we held for the taxpayers on the issue of negligence we did so in the context of oil recovery technology based on special or unusual circumstances related to the energy and oil crisis of the late 1970s and early 1980s in evaluating the imposition of the additions to tax in this case and in light of the above facts encouraging investments in and the development of tertiary oil recovery methods such as enhanced oil recovery technology we are somewhat understanding of the individual investments that were made in partnerships in the context of the hysteria relating to the energy crisis the oil price increases of the late 1970s the industry and the governmental interest in enhanced oil recovery technology the heavy and sophisticated promotion of these investments we conclude that petitioners are not liable for the additions to tax and the although petitioner testified that he provided mr maryanov with a copy of the offering memorandum there is nothing in the record to indicate whether mr maryanov either read or considered it before he prepared petitioners’ tax_return in addition even though as petitioner testified mr maryanov may have been involved with some jojoba growers in the palm springs area there is nothing in the record to indicate that mr maryanov was knowledgeable about the nontax aspects of the san nicholas promotion see barlow v commissioner tcmemo_2000_339 a taxpayer may not reasonably rely on the advice of an accountant who knows nothing about the nontax business aspects of the contemplated venture - - additional interest element for negligence under sec_6653 sec_6653 and id pincite none of the circumstances that were determinative in krause v commissioner supra are present in the instant case petitioners’ reliance on the cited case is misplaced in view of the foregoing we hold that petitioners are liable for the additions to tax under sec_6653 and for negligence respondent’s determination is sustained il sec_6661 substantial_understatement of tax_liability the second issue for decision is whether petitioners are liable for an addition_to_tax under sec_6661 that section as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax petitioners bear the burden of proving that they are not liable for the addition_to_tax 109_tc_235 kellen v commissioner tcmemo_2002_19 mueller v commissioner tcmemo_2001_178 a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 b a generally the amount of an understatement is see supra note -- - reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs adequate_disclosure of the tax treatment of a particular item may be made either in a statement attached to the return or on the return itself sec_1 b and c income_tax regs if an understatement is attributable to a tax_shelter_item then different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he or she reasonably believed that the tax treatment claimed was more_likely_than_not the proper treatment sec_6661 b c ii second disclosure whether or not adequate will not reduce the amount of the understatement sec_6661 c i petitioners appear to concede that there was a substantial_understatement_of_income_tax within the meaning of section --- - a dollar_figure petitioners do not contend however that there was substantial_authority supporting the deduction of the partnership loss that they claimed on their return nor do petitioners contend that there was adequate_disclosure of the facts related to that loss rather petitioners contend that they should be absolved of liability for the addition_to_tax by virtue of sec_6661 c sec_6661 vests the commissioner with discretion to waive the addition_to_tax under sec_6661 if the taxpayer shows that he or she acted with reasonable_cause and in good_faith the commissioner’s failure to waive the addition_to_tax is reviewed by this court for abuse_of_discretion 110_tc_189 there is nothing in the record to suggest that petitioners ever requested that respondent waive the addition_to_tax under sec_6661 indeed petitioners do not even allege that they requested such a waiver for that reason alone petitioners are not entitled to relief from liability see 58_f3d_557 cir affg tcmemo_1992_693 kellen v commissioner tcmemo_2002_19 we note that the understatement_of_tax on which respondent determined the addition_to_tax is dollar_figure the amount_required_to_be_shown_as_tax on petitioners’ return is dollar_figure the understatement is therefore substantial because it exceeds the greater of percent of the amount required to be shown on the return or dollar_figure sec_6661 - - klieger v commissioner tcmemo_1992_734 sec_1 income_tax regs even if petitioners had requested a waiver under sec_6661 the record demonstrates that they failed to act reasonably and in good_faith in deducting the claimed loss from san nicholas petitioner’s limited discussions with mr kellen a promoter of other similar jojoba partnerships and a close personal friend and business_associate of u s agri’s president are insufficient to demonstrate reasonable_cause and good_faith similarly petitioners’ failure to establish the extent of any_tax advice received as well as the basis on which such advice may have been rendered is further evidence of petitioners’ lack of reasonable_cause and good_faith see deplano v commissioner tcmemo_1998_303 in view of the foregoing we hold that petitioners are liable for the addition_to_tax under sec_6661 for substantial_understatement of tax_liability respondent’s determination is sustained itt conclusion to reflect our disposition of the disputed issues as well as petitioners’ concession see supra note l decision will be entered for respondent as to the additions to tax under sec_6653 and as determined in the notice_of_deficiency and as to the addition_to_tax under sec_6653 a as claimed in the amended answer
